Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 5/04/2021, in which claims 1, 8, and 15 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments dated 5/04/2021 have been fully considered, but they are not deemed to be persuasive.
As to claim 1, 8, and 15, applicants submit the following argument.
“…amended independent claim 1 recites "storing the custom abbreviated URL template at a server," an example of which is shown by element 955 of Figure 9 of Applicant's specification. Furthermore, claim 1 also recites "wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal -9- 
the first and second abbreviated URLs." This subject matter is simply not possible with a copy- and-paste function. 
As a result, the combination of Srivastava, Zhao, and Bartlett fails to disclose the subject matter of amended independent claim 1.”

The examiner respectfully disagrees. Strivastava does disclose that the user may select the +URI pattern icon 62 to add a URI pattern to the list (third abbreviated URL), beyond what is present [See ¶-48]. The user may enter any pattern (e.g. “abo”), and may include wildcards (abbreviations) [See ¶-48]. It would have been obvious for the user to paste the copied URL stored in temporary storage (“custom abbreviated URL template”) from Bartlett’s teachings. Once complete, the user selects the check mark 64, and the pattern becomes available as in Fig 6A [See ¶-48]. Figs 5 and 6A show that an error rate is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]. A skilled artisan would understand that the error rate is based on a grouping of the error 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter "Zhao"), in view of Mitch Bartlett - "Android: Cut, Copy, and Paste Text" (thereafter "Bartlett") with publication date 5/06/2015.
As to claim 1, Strivastava discloses a method for providing network insights relative to an application, comprising: [Application 20, shown in Fig 2, may make API requests to a server [See ¶-26]. Data is collected about these API requests (network insights relative to an application) [See ¶-32]]
receiving, on a graphical user interface ("GUI"), a selection of at least one network service used by the application; [A user inputs a selection of a "test" or "prod" environment service that are used to access test or production APIs [See ¶-43]. The API's are accessed by applications 20 [See ¶-43, 26]]
determining first and second abbreviated uniform resource locators ("URLs") representing destinations correlating to the at least one network service; [Figs 5 and 6A show URI patterns (first and second abbreviated URLs) which identify entities (destinations) that apps and developers can access by calling an API, such as weather reports and forecasts [See ¶-46]. The URI patterns are path fragments (first and second abbreviated URLs) [See ¶-46]. A skilled artisan would understand that the determination of the first and second abbreviated uniform resource locators is an inherent step in displaying the performance information shown in Figs 5 and 6A]

displaying the first and second abbreviated URLs in an ordered list with the corresponding grouped error information… [Figs 5 and 6A show that an error rate (grouped error information) is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]].
However, Strivastava does not teach "in response to receiving a selection of the first abbreviated URL, displaying multiple expanded URLs and corresponding error information for the expanded URLs; receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added.)

Zhao shows in Fig 8 an interface for displaying a domain overview, including "abc.com" (first abbreviated URL) [See ¶-187].  A user may provide selection of desired views and site views that are desired to be displayed [See ¶-225]. In response to such a selection of "abc.com", a list of managed services and their URLs are displayed in the view "2. Domain abc.com" of Fig 8 [See ¶-199-206]. Fig 8 shows that the URLs in this view are expansions (expanded URLs) of the base domain "abc.com" (e.g. "www.abc.com:80", etc).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface to incorporate the teachings of Zhao's domain and summary views.
Motivation to do so would be to overcome the drawbacks of the prior art which do not present alarm conditions relating to more than simply individual servers, as taught by Zhao [See ¶-7]. Additional motivation would be to provide improved methods for monitoring, analyzing, and optimizing web sites, as taught by Zhao [See ¶-7].
However, Strivastava, and Zhao do not explicitly teach "in response to receiving a selection of the first abbreviated URL, displaying …corresponding error information for the expanded URLs…" (Emphasis added.)
Instead, Zhao does describe that error rates may be displayed in the site view 3 for a particular managed service [See ¶-214]. Fig 8 also shows that a downtime report (error information) is shown for the selected managed service. It would have been 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate error rate display at a higher level view.
Motivation would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Modifying the position of information to lower or higher levels is well known in the art. A skilled artisan would have had a reasonable expectation of success in placing the error information at the higher managed service view, rather than the lower web site view.
Alternatively, at the time of the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the error rate information besides each managed service and their corresponding URL because Applicant has not disclosed that the placement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Zhao's interface, and applicant’s invention, to perform equally well with either placement taught by Zhao or the claimed placement because both placements would perform the same function of providing error information associated with an "expanded URL" equally well considering the information 
Therefore, it would have been prima facie obvious to modify Zhao to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhao.
However, Strivastava and Zhao do not teach “receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information.” (Emphasis added)
On the other hand, Bartlett does teach “receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URLs…”
Bartlett discloses that a user may select text ("selection of at least one path segment") to copy [See Pg.1, Step 1-3]. The user may select the exact text using a drag selection [See Pg. 1, Step 2]. The user could select a portion of the URI pattern (first and second abbreviated URLs) taught by Strivastava. Further, a skilled artisan would creating a custom abbreviated URL template"). The user can then paste the copied text where desired, thus using the stored text as a template [See Pg. 1, Step 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate the teachings of Bartlett's copy functionality.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to copy a URL more quickly.
Strivastava, Zhao, and Bartlett do not explicitly teach "storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added)
However, Strivastava does disclose that the user may select the +URI pattern icon 62 to add a URI pattern to the list (third abbreviated URL), beyond what is present [See ¶-48]. The user may enter any pattern (e.g. “abo”), and may include wildcards (abbreviations) [See ¶-48]. It would have been obvious for the user to paste the copied URL stored in temporary storage (“custom abbreviated URL template”) from Bartlett’s teachings. Once complete, the user selects the check mark 64, and the pattern 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao's domain and summary views, and Bartlett's copy functionality to incorporate the copied selection.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
As to claim 7, Strivastava, Zhao, and Bartlett disclose the method of claim 1, further comprising visually indicating on the GUI where the abbreviation begins at the right side of the first abbreviated URL [Strivastava, Fig 6A shows a URI pattern "/abc/*/dec" which includes an asterisk wild card (visually indicating…abbreviation) [See ¶-48]. Examiner interprets "the right side" to include any portion of the URL that is not the left beginning. Thus the limitation is taught by the display of the wild card].
As to claim 8, Strivastava discloses a non-transitory, computer-readable medium containing instructions for providing network insights relative to an application, the instructions causing a processor to perform stages comprising: [Application 20, shown in Fig 2, may make API requests to a server [See ¶-26]. Data is collected about these API requests (network insights relative to an application) [See ¶-32]. A user may interact with a visualizer application 18 shown in Figs 1 and 2 stored on a computing device (e.g. laptop, cell phone, etc) [See ¶-36]. A skilled artisan would understand that a computing device such as a laptop inherently includes memory for storing instructions and a processor for performing the instructions described below]
receiving, on a graphical user interface ("GUI"), a selection of at least one network service used by the application; [A user inputs a selection of a "test" or "prod" environment service that are used to access test or production APIs [See ¶-43]. The API's are accessed by applications 20 [See ¶-43, 26]]

grouping error information according to the abbreviated URLs; [A date range is selected by the user in order to aggregate the data as shown in Figs 5 and 6A [See ¶-43]. Figs 5 and 6A show that an error rate is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]. A skilled artisan would understand that the error rate is based on a grouping of the error data (error information) based on the URI pattern since the error rate is shown individually for each URI pattern and based on aggregated data over time. Furthermore, the error rate is a fraction of unsuccessful API requests [See ¶-45]]
displaying the first and second abbreviated URLs in an ordered list with the corresponding grouped error information… [Figs 5 and 6A show that an error rate (grouped error information) is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]].
However, Strivastava does not teach "in response to receiving a selection of the first abbreviated URL, displaying multiple expanded URLs and corresponding error information for the expanded URLs; receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added.)
On the other hand, Zhao does teach "in response to receiving a selection of the first abbreviated URL, displaying multiple expanded URLs …".
Zhao shows in Fig 8 an interface for displaying a domain overview, including "abc.com" (first abbreviated URL) [See ¶-187].  A user may provide selection of desired views and site views that are desired to be displayed [See ¶-225]. In response to such a selection of "abc.com", a list of managed services and their URLs are displayed in the view "2. Domain abc.com" of Fig 8 [See ¶-199-206]. Fig 8 shows that the URLs in this view are expansions (expanded URLs) of the base domain "abc.com" (e.g. "www.abc.com:80", etc).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface to incorporate the teachings of Zhao's domain and summary views.
Motivation to do so would be to overcome the drawbacks of the prior art which do not present alarm conditions relating to more than simply individual servers, as taught 
However, Strivastava, Zhao, and Bartlett do not explicitly teach "in response to receiving a selection of the first abbreviated URL, displaying …corresponding error information for the expanded URLs." (Emphasis added.)
Instead, Zhao does describe that error rates may be displayed in the site view 3 for a particular managed service [See ¶-214]. Fig 8 also shows that a downtime report (error information) is shown for the selected managed service. It would have been obvious to one having ordinary skill in the art to display the error rate and downtime report beside each managed service and their corresponding URL (expanded URL) in response to the selection of the domain "abc.com" (first abbreviated URL).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate error rate display at a higher level view.
Motivation would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Modifying the position of information to lower or higher levels is well known in the art. A skilled artisan would have had a reasonable expectation of success in placing the error information at the higher managed service view, rather than the lower web site view.
Alternatively, at the time of the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place 
Therefore, it would have been prima facie obvious to modify Zhao to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhao.
However, Strivastava, Zhao, and Bartlett do not teach “receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added.)

Bartlett discloses that a user may select text ("selection of at least one path segment") to copy [See Pg.1, Step 1-3]. The user may select the exact text using a drag selection [See Pg. 1, Step 2]. The user could select a portion of the URI pattern (first and second abbreviated URLs) taught by Strivastava. Further, a skilled artisan would understand that the copied text would be stored in temporary storage, such as a clipboard ("creating a custom abbreviated URL template"). The user can then paste the copied text where desired, thus using the stored text as a template [See Pg. 1, Step 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate the teachings of Bartlett's copy functionality.
Strivastava, Zhao, and Bartlett do not explicitly teach "storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added)
custom abbreviated URL template”) from Bartlett’s teachings. Once complete, the user selects the check mark 64, and the pattern becomes available as in Fig 6A [See ¶-48]. Figs 5 and 6A show that an error rate is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]. A skilled artisan would understand that the error rate is based on a grouping of the error data (error information) based on the URI pattern since the error rate is shown individually for each URI pattern and based on aggregated data over time. The interface is a combination of an internet browser and a diagnostic 22 server (server) [See ¶-34]. Thus a skilled artisan would understand that in order to group the error rates, the user created URI pattern must be transmitted and stored on the diagnostic 22 server. Additionally, Zhao shows in Fig 8 an interface for displaying a domain overview, including "abc.com" (first abbreviated URL) [See ¶-187].  A user may provide selection of views and site views that are desired to be displayed [See ¶-225]. In response to such a selection of "abc.com", a list of managed services and their URLs are displayed in the view "2. Domain abc.com" of Fig 8 [See ¶-199-206]. Fig 8 shows that the URLs (first and second abbreviated URLs) in this view include the base domain "abc.com" (e.g. "www.abc.com:80", etc). Thus a skilled artisan would understand that a third abbreviated URL (e.g. “abo”) would include “/abo/123” and “/abo/*/dec” (first and second abbreviated URLs) from Fig 6A in Strivastava.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Barlett’s pasting a copied selection would have predictably resulted in reducing the amount of work required by a user to generate a new URI pattern.
As to claim 14, Strivastava, Zhao, and Bartlett disclose the non-transitory, computer-readable medium of claim 8, the stages further comprising visually indicating on the GUI where the abbreviation begins at the right side of the first abbreviated URL [Strivastava, Fig 6A shows a URI pattern "/abc/*/dec" which includes an asterisk wild card (visually indicating…abbreviation) [See ¶-48]. Examiner interprets "the right side" to include any portion of the URL that is not the left beginning. Thus the limitation is taught by the display of the wild card].
As to claim 15, Strivastava discloses a system for providing network insights relative to an application, comprising: a non-transitory, computer-readable storage medium that includes instructions; and a processor that executes the instructions to perform stages comprising: [Application 20, shown in Fig 2, may make API requests to a server [See ¶-26]. Data is collected about these API requests (network insights relative to an application) [See ¶-32]. A user may interact with a visualizer application 18 shown in Figs 1 and 2 stored on a computing device (e.g. laptop, cell phone, etc) [See 
receiving, on a graphical user interface ("GUI"), a selection of at least one network service used by the application; [A user inputs a selection of a "test" or "prod" environment service that are used to access test or production APIs [See ¶-43]. The API's are accessed by applications 20 [See ¶-43, 26]]
determining first and second abbreviated uniform resource locators ("URLs") representing destinations correlating to the at least one network service; [Figs 5 and 6A show URI patterns (first and second abbreviated URLs) which identify entities (destinations) that apps and developers can access by calling an API, such as weather reports and forecasts [See ¶-46]. The URI patterns are path fragments (first and second abbreviated URLs) [See ¶-46]. A skilled artisan would understand that the determination of the first and second abbreviated uniform resource locators is an inherent step in displaying the performance information shown in Figs 5 and 6A]
grouping error information according to the abbreviated URLs; [A date range is selected by the user in order to aggregate the data as shown in Figs 5 and 6A [See ¶-43]. Figs 5 and 6A show that an error rate is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]. A skilled artisan would understand that the error rate is based on a grouping of the error data (error information) based on the URI pattern since the error rate is shown individually for each URI pattern and based on aggregated data over time. Furthermore, the error rate is a fraction of unsuccessful API requests [See ¶-45]]

However, Strivastava does not teach "in response to receiving a selection of the first abbreviated URL, displaying multiple expanded URLs and corresponding error information for the expanded URLs; receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added.)
On the other hand, Zhao does teach "in response to receiving a selection of the first abbreviated URL, displaying multiple expanded URLs …".
Zhao shows in Fig 8 an interface for displaying a domain overview, including "abc.com" (first abbreviated URL) [See ¶-187].  A user may provide selection of desired views and site views that are desired to be displayed [See ¶-225]. In response to such a selection of "abc.com", a list of managed services and their URLs are displayed in the view "2. Domain abc.com" of Fig 8 [See ¶-199-206]. Fig 8 shows that the URLs in this 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface to incorporate the teachings of Zhao's domain and summary views.
Motivation to do so would be to overcome the drawbacks of the prior art which do not present alarm conditions relating to more than simply individual servers, as taught by Zhao [See ¶-7]. Additional motivation would be to provide improved methods for monitoring, analyzing, and optimizing web sites, as taught by Zhao [See ¶-7].
However, Strivastava, and Zhao do not explicitly teach "in response to receiving a selection of the first abbreviated URL, displaying …corresponding error information for the expanded URLs." (Emphasis added.)
Instead, Zhao does describe that error rates may be displayed in the site view 3 for a particular managed service [See ¶-214]. Fig 8 also shows that a downtime report (error information) is shown for the selected managed service. It would have been obvious to one having ordinary skill in the art to display the error rate and downtime report beside each managed service and their corresponding URL (expanded URL) in response to the selection of the domain "abc.com" (first abbreviated URL).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate error rate display at a higher level view.

Alternatively, at the time of the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the error rate information besides each managed service and their corresponding URL because Applicant has not disclosed that the placement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Zhao's interface, and applicant’s invention, to perform equally well with either placement taught by Zhao or the claimed placement because both placements would perform the same function of providing error information associated with an "expanded URL" equally well considering the information remains the same and can still be positioned to show its relation to a particular managed service (expanded URL).
Therefore, it would have been prima facie obvious to modify Zhao to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhao.
However, Strivastava and Zhao do not teach “receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URL; storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information.” (Emphasis added)
On the other hand, Bartlett does teach “receiving a selection of at least one path segment of the first or second abbreviated URL, the selection creating a custom abbreviated URL template that includes fewer path segments than the selected first or second abbreviated URLs…”
Bartlett discloses that a user may select text ("selection of at least one path segment") to copy [See Pg.1, Step 1-3]. The user may select the exact text using a drag selection [See Pg. 1, Step 2]. The user could select a portion of the URI pattern (first and second abbreviated URLs) taught by Strivastava. Further, a skilled artisan would understand that the copied text would be stored in temporary storage, such as a clipboard ("creating a custom abbreviated URL template"). The user can then paste the copied text where desired, thus using the stored text as a template [See Pg. 1, Step 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, and Zhao's domain and summary views to incorporate the teachings of Bartlett's copy functionality.

Strivastava, Zhao, and Bartlett do not explicitly teach " storing the custom abbreviated URL template at a server, wherein the custom abbreviated URL template is configured to cause the GUI to display a third abbreviated URL that is expandable to reveal the first and second abbreviated URLs; grouping error information according to the third abbreviated URL; and displaying the third abbreviated URL with the corresponding grouped error information." (Emphasis added)
However, Strivastava does disclose that the user may select the +URI pattern icon 62 to add a URI pattern to the list (third abbreviated URL), beyond what is present [See ¶-48]. The user may enter any pattern (e.g. “abo”), and may include wildcards (abbreviations) [See ¶-48]. It would have been obvious for the user to paste the copied URL stored in temporary storage (“custom abbreviated URL template”) from Bartlett’s teachings. Once complete, the user selects the check mark 64, and the pattern becomes available as in Fig 6A [See ¶-48]. Figs 5 and 6A show that an error rate is aggregated for each URI pattern (abbreviated URLs) [See ¶-45]. A skilled artisan would understand that the error rate is based on a grouping of the error data (error information) based on the URI pattern since the error rate is shown individually for each URI pattern and based on aggregated data over time. The interface is a combination of an internet browser and a diagnostic 22 server (server) [See ¶-34]. Thus a skilled artisan would understand that in order to group the error rates, the user created URI pattern must be transmitted and stored on the diagnostic 22 server. Additionally, Zhao 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao's domain and summary views, and Bartlett’s copy functionality to incorporate the copied selection.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of pasting a copied selection would have predictably resulted in reducing the amount of work required by a user to generate a new URI pattern.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter “Zhao”), in view of Mitch Bartlett - “Android: Cut, Copy, and Paste Text” (thereafter “Bartlett”) with publication date 5/06/2015, in view of Dutta et al (US 20110320426 A1 thereafter "Dutta").
As to claim 2, Strivastava, Zhao, and Bartlett do not disclose "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
On the other hand, Dutta does teach "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
Dutta discloses a site map, as shown in Fig 1, which includes a plurality of dependencies between pages, as well as between pages and controls, scripts, and services [See ¶-18, 19, 31].  This indicates how the pages, controls, etc are organized on the website [See ¶-33]. Fig 1 shows a plurality of link levels from left to right. Fig 1 also shows that some links include portions (nested abbreviations) that are included in sub levels. For instance, "Site.Master" includes "Site" (nested abbreviation), and below it is the additional link "Site.Master.cs" (additional URLs) which includes "Site" within it (expand from the nested abbreviation). Finally, as shown in Fig 3A-B, sublevel items 312 and 314 (additional URLs) may be shown when the user selects a node, such as node 308 [See ¶-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Dutta's site map.
Motivation to do so would be to allow the user to understand how the pages and controls interact with each other, as taught by Dutta [See ¶-4]. Motivation to do so would 
As to claim 9, Strivastava, Zhao, and Bartlett do not disclose "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
On the other hand, Dutta does teach "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
Dutta discloses a site map, as shown in Fig 1, which includes a plurality of dependencies between pages, as well as between pages and controls, scripts, and services [See ¶-18, 19, 31].  This indicates how the pages, controls, etc are organized on the website [See ¶-33]. Fig 1 shows a plurality of link levels from left to right. Fig 1 also shows that some links include portions (nested abbreviations) that are included in sub levels. For instance, "Site.Master" includes "Site" (nested abbreviation), and below it is the additional link "Site.Master.cs" (additional URLs) which includes "Site" within it (expand from the nested abbreviation). Finally, as shown in Fig 3A-B, sublevel items 312 and 314 (additional URLs) may be shown when the user selects a node, such as node 308 [See ¶-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services 
Motivation to do so would be to allow the user to understand how the pages and controls interact with each other, as taught by Dutta [See ¶-4]. Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view the structure and linkage of a website, as is well known of site maps.
As to claim 16, Strivastava, Zhao, and Bartlett do not disclose "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
On the other hand, Dutta does teach "wherein a first expanded URL includes a nested abbreviation, and wherein selecting the first expanded URL causes the GUI to display additional URLs that expand from the nested abbreviation."
Dutta discloses a site map, as shown in Fig 1, which includes a plurality of dependencies between pages, as well as between pages and controls, scripts, and services [See ¶-18, 19, 31].  This indicates how the pages, controls, etc are organized on the website [See ¶-33]. Fig 1 shows a plurality of link levels from left to right. Fig 1 also shows that some links include portions (nested abbreviations) that are included in sub levels. For instance, "Site.Master" includes "Site" (nested abbreviation), and below it is the additional link "Site.Master.cs" (additional URLs) which includes "Site" within it (expand from the nested abbreviation). Finally, as shown in Fig 3A-B, sublevel items 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Dutta's site map.
Motivation to do so would be to allow the user to understand how the pages and controls interact with each other, as taught by Dutta [See ¶-4]. Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view the structure and linkage of a website, as is well known of site maps.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter “Zhao”), in view of Mitch Bartlett - “Android: Cut, Copy, and Paste Text” (thereafter “Bartlett”) with publication date 5/06/2015, in view of Li et al (US 20190197077 A1 thereafter "Li").
As to claim 3, Strivastava, Zhao, and Bartlett do not disclose "wherein the first abbreviated URL is determined based on reaching a threshold number of unique URLs, wherein common segments of the unique URLs are detected from an end to a beginning of the unique URLs and the common segments are included in the first abbreviated URL."

Li discloses a system that generates an application link prefix pattern (first abbreviated URL) when two or more URLs are stored [See ¶-37]. The common strings of characters (common segments) are determined in the two or more application links in order to generate a group and corresponding application link prefix pattern which includes the common string of characters [See ¶-37-38]. The common string of characters is determined from left to right [See ¶-38]. The examiner broadly interprets "from an end to a beginning" to include any direction of comparison so long as the entirety of the strings are compared. Since the strings are compared from left to right to determine the common strings of characters, a skilled artisan would understand that each character would need to be compared.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Li's grouping links using a prefix pattern.
Motivation to do so would be to predict broken links without having to run models for each link separately, as taught by Li [See ¶-21]. Additional motivation to do so would be to provide quicker classifications using fewer resources and to provide more accurate predictions due to reduced effects of noisy or incorrect data, as taught by Li [See ¶-21].
As to claim 10, Strivastava, Zhao, and Bartlett do not disclose "wherein the first abbreviated URL is determined based on reaching a threshold number of unique URLs, wherein common segments of the unique URLs are detected from an end to a beginning of the unique URLs and the common segments are included in the first abbreviated URL."
On the other hand, Li does teach "wherein the first abbreviated URL is determined based on reaching a threshold number of unique URLs, wherein common segments of the unique URLs are detected from an end to a beginning of the unique URLs and the common segments are included in the first abbreviated URL."
Li discloses a system that generates an application link prefix pattern (first abbreviated URL) when two or more URLs are stored [See ¶-37]. The common strings of characters (common segments) are determined in the two or more application links in order to generate a group and corresponding application link prefix pattern which includes the common string of characters [See ¶-37-38]. The common string of characters is determined from left to right [See ¶-38]. The examiner broadly interprets "from an end to a beginning" to include any direction of comparison so long as the entirety of the strings are compared. Since the strings are compared from left to right to determine the common strings of characters, a skilled artisan would understand that each character would need to be compared.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Li's grouping links using a prefix pattern.

As to claim 17, Strivastava, Zhao, and Bartlett do not disclose "wherein the first abbreviated URL is determined based on reaching a threshold number of unique URLs, wherein common segments of the unique URLs are detected from an end to a beginning of the unique URLs and the common segments are included in the first abbreviated URL."
On the other hand, Li does teach "wherein the first abbreviated URL is determined based on reaching a threshold number of unique URLs, wherein common segments of the unique URLs are detected from an end to a beginning of the unique URLs and the common segments are included in the first abbreviated URL."
Li discloses a system that generates an application link prefix pattern (first abbreviated URL) when two or more URLs are stored [See ¶-37]. The common strings of characters (common segments) are determined in the two or more application links in order to generate a group and corresponding application link prefix pattern which includes the common string of characters [See ¶-37-38]. The common string of characters is determined from left to right [See ¶-38]. The examiner broadly interprets "from an end to a beginning" to include any direction of comparison so long as the entirety of the strings are compared. Since the strings are compared from left to right to 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Li's grouping links using a prefix pattern.
Motivation to do so would be to predict broken links without having to run models for each link separately, as taught by Li [See ¶-21]. Additional motivation to do so would be to provide quicker classifications using fewer resources and to provide more accurate predictions due to reduced effects of noisy or incorrect data, as taught by Li [See ¶-21].
 Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter “Zhao”), in view of Mitch Bartlett - “Android: Cut, Copy, and Paste Text” (thereafter “Bartlett”) with publication date 5/06/2015, in view of Malloy et al (US 20110145715 A1 thereafter "Malloy").
As to claim 4, Strivastava, Zhao, and Bartlett do not disclose "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."
On the other hand, Malloy does teach "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Malloy's URL trimming rules.
Motivation to do so would be to overcome the drawbacks of the prior art which provide URLs with multiple parameters and can overwhelm and confuse a user, as taught by Malloy [See ¶-101].
As to claim 11, Strivastava, Zhao, and Bartlett do not disclose "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."
On the other hand, Malloy does teach "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."
Malloy discloses a system wherein a trimmed URL (first and second abbreviated URLs) is generated using rules (first template) [See ¶-101]. The rule may indicate a fixed number of hierarchical levels (number of path segments) to include (retain) [See ¶-101]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services 
Motivation to do so would be to overcome the drawbacks of the prior art which provide URLs with multiple parameters and can overwhelm and confuse a user, as taught by Malloy [See ¶-101].
As to claim 18, Strivastava, Zhao, and Bartlett do not disclose "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."
On the other hand, Malloy does teach "wherein determining the first and second abbreviated URLs includes applying a first template that indicates a number of path segments to retain for the abbreviation."
Malloy discloses a system wherein a trimmed URL (first and second abbreviated URLs) is generated using rules (first template) [See ¶-101]. The rule may indicate a fixed number of hierarchical levels (number of path segments) to include (retain) [See ¶-101]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, and Bartlett’s copy functionality to incorporate the teachings of Malloy's URL trimming rules.
Motivation to do so would be to overcome the drawbacks of the prior art which provide URLs with multiple parameters and can overwhelm and confuse a user, as taught by Malloy [See ¶-101].
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter “Zhao”), in view of Mitch Bartlett - “Android: Cut, Copy, and Paste Text” (thereafter “Bartlett”) with publication date 5/06/2015, in view of Malloy et al (US 20110145715 A1 thereafter "Malloy"), in view of Li et al (US 20190197077 A1 thereafter "Li").
As to claim 5, Strivastava, Zhao, Bartlett, and Malloy do not disclose "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
On the other hand, Li does teach "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
Li discloses a link classification server (machine learning service) creates "prefix patterns" (first template) that group links (URLs) based on a common string of characters and unique parts (unique identifiers) [37-39]. The link classification server also determines application links with the identified string of characters and their corresponding total number of presentation durations [See ¶-40]. A presentation duration describes how long an application link was shown to a user after interacting with the link [See ¶-19]. A skilled artisan would understand that this determines the application links and which were used by a requesting user (customer). Further, the link classification server may utilize machine learning to classify URLs [See ¶-40]. The broadest reasonable interpretation of "a machine learning service that determines…" 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, Bartlett’s copy functionality, and Malloy's URL trimming rules to incorporate the teachings of Li's grouping links using a prefix pattern.
Motivation to do so would be to predict broken links without having to run models for each link separately, as taught by Li [See ¶-21]. Additional motivation to do so would be to provide quicker classifications using fewer resources and to provide more accurate predictions due to reduced effects of noisy or incorrect data, as taught by Li [See ¶-21].
As to claim 12, Strivastava, Zhao, Bartlett, and Malloy do not disclose "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
On the other hand, Li does teach "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
Li discloses a link classification server (machine learning service) creates "prefix patterns" (first template) that group links (URLs) based on a common string of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, Bartlett’s copy functionality, and Malloy's URL trimming rules to incorporate the teachings of Li's grouping links using a prefix pattern.
Motivation to do so would be to predict broken links without having to run models for each link separately, as taught by Li [See ¶-21]. Additional motivation to do so would be to provide quicker classifications using fewer resources and to provide more accurate predictions due to reduced effects of noisy or incorrect data, as taught by Li [See ¶-21].
As to claim 19, Strivastava, Zhao, Bartlett, and Malloy do not disclose "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
On the other hand, Li does teach "wherein the first template is created by a machine learning service that determines which URLs the application uses for a customer and which portions of the URLs are unique identifiers."
Li discloses a link classification server (machine learning service) creates "prefix patterns" (first template) that group links (URLs) based on a common string of characters and unique parts (unique identifiers) [37-39]. The link classification server also determines application links with the identified string of characters and their corresponding total number of presentation durations [See ¶-40]. A presentation duration describes how long an application link was shown to a user after interacting with the link [See ¶-19]. A skilled artisan would understand that this determines the application links and which were used by a requesting user (customer). Further, the link classification server may utilize machine learning to classify URLs [See ¶-40]. The broadest reasonable interpretation of "a machine learning service that determines…" does not preclude the use of a "service" that uses machine learning but does not use this machine learning for the determination steps. Thus the link classification server reads on the machine learning service because it implements machine learning and performs the described determination steps.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services 
Motivation to do so would be to predict broken links without having to run models for each link separately, as taught by Li [See ¶-21]. Additional motivation to do so would be to provide quicker classifications using fewer resources and to provide more accurate predictions due to reduced effects of noisy or incorrect data, as taught by Li [See ¶-21].
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava (US 20150222504 A1), in view of Zhao et al (US 20030023712 A1 thereafter “Zhao”), in view of Mitch Bartlett - “Android: Cut, Copy, and Paste Text” (thereafter “Bartlett”) with publication date 5/06/2015, in view of Malloy et al (US 20110145715 A1 thereafter "Malloy"), in view of Mao et al (US 8954438 B1 thereafter "Mao").
As to claim 6, Strivastava, Zhao, Bartlett, and Malloy do not disclose "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
On the other hand, Mao does teach "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
Mao discloses a system wherein a user may define a URL regular expression pattern (first template) [See Col 6, Ln 1-9]. A skilled artisan would understand that a regular expression can include wild cards (insertion points for abbreviations) and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, Bartlett’s copy functionality, and Malloy's URL trimming rules to incorporate the teachings of Mao's user defined URL pattern.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Malloy's predefined trimming rules with Mao's user defined patterns. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to define the desired URL patterns, and thus providing the user with only those URLs which are desired.
As to claim 13, Strivastava, Zhao, Bartlett, and Malloy do not disclose "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
On the other hand, Mao does teach "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
Mao discloses a system wherein a user may define a URL regular expression pattern (first template) [See Col 6, Ln 1-9]. A skilled artisan would understand that a regular expression can include wild cards (insertion points for abbreviations) and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, Bartlett’s copy functionality, and Malloy's URL trimming rules to incorporate the teachings of Mao's user defined URL pattern.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Malloy's predefined trimming rules with Mao's user defined patterns. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to define the desired URL patterns, and thus providing the user with only those URLs which are desired.
As to claim 20, Strivastava, Zhao, Bartlett, and Malloy do not disclose "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
On the other hand, Mao does teach "receiving, on the GUI, user selections to define the first template, the selections including insertion points for abbreviations and nesting."
Mao discloses a system wherein a user may define a URL regular expression pattern (first template) [See Col 6, Ln 1-9]. A skilled artisan would understand that a regular expression can include wild cards (insertion points for abbreviations) and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Strivastava's web services diagnostics interface, Zhao’s domain and summary views, Bartlett’s copy functionality, and Malloy's URL trimming rules to incorporate the teachings of Mao's user defined URL pattern.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Malloy's predefined trimming rules with Mao's user defined patterns. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to define the desired URL patterns, and thus providing the user with only those URLs which are desired.

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US11023511 – A user can search for web events that that are associated with URLs as shown in Figs 7A, and 8A.
Which relates to the claimed invention.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173